COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Fernando Haffid Camero v. Samantha Jo Camero

Appellate case number:      01-15-00860-CV

Trial court case number:    76468-F

Trial court:                300th District Court of Brazoria County

       On October 1, 2015, appellant, Fernando Haffid Camero, proceeding pro se and
incarcerated, mistakenly filed a notice of appeal in this Court, from the August 10, 2015
final decree of divorce, but it is deemed filed in the trial court on October 1, 2015. See
TEX. R. APP. P. 25.1(a). On September 8, 2016, this Court’s Order on Motions, among
other things, granted appellant’s motion for extension of time to file his notice of appeal
and ordered appellee’s brief to be filed within 30 days of that Order. That Order further
granted appellant’s request for a copy of this Court’s local rules, local procedure, and
evidence for a reply brief, and directed the Clerk of this Court to mail those to appellant.

       On November 7, 2016, after receiving an extension of time, appellee’s brief was
timely filed in this Court, which set the deadline for appellant to file any reply brief
within 20 days, or by November 28, 2016. See TEX. R. APP. P. 4.1(a), 38.6(c). On
November 18, 2016, appellant filed a letter in this Court noting that he had received
appellee’s brief, but requested an attorney because he had “no idea what any of this stuff
means or what [he] [is] suppose[d] to do next.”

       Because this Court lacks authority to appoint counsel, the Court construes this
letter-motion to seek abatement of this appeal for the trial court to consider whether to
appoint appellate counsel. See Reed v. Tex. Dep’t of Crim. Justice-Instit. Div., No. 01–
02–00734–CV, 2003 WL 21545122, at *1 (Tex. App.—Houston [1st Dist.] July 10,
2003, no pet.) (mem. op.) (construing motion for appointment of counsel as request to
abate for trial court to appoint appellate counsel). With rare exceptions not present here,
there is no statutory requirement for a Texas trial court to appoint counsel in civil cases.
See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003) (providing for appointed
counsel in “juvenile delinquency cases, in parental termination cases, and in cases in
which application for court-ordered mental health services has been made.”). However,
the clerk’s record, filed in this Court on January 4, 2016, does not show that any of the
applicable statutory exceptions apply here for the trial court to appoint counsel to
appellant.


       In addition, only the trial court has the discretion to appoint counsel for an
indigent civil litigant, but only upon a proper request. See TEX. GOV’T CODE ANN. §
24.016 (West Supp. 2016) (stating that “[a] district judge may appoint counsel to attend
to the cause of a party who makes an affidavit that he is too poor to employ counsel to
attend to the cause.”). Here, while appellant previously filed a “Request for Appointment
of an Attorney Ad Litem to Represent Respondent” in the trial court on August 20, 2015,
that was filed after the trial court had signed the final decree of divorce on August 10,
2015. In any event, the trial court summarily denied appellant’s request for counsel on
August 26, 2015.


       Furthermore, appellant has not shown the “exceptional circumstances” necessary
in this divorce case, which was decided by the trial court’s signing the final decree of
divorce on August 10, 2015, after appellant failed to appear, that would warrant abating
this case for the trial court to consider whether to appoint appellate counsel. See Wigfall
v. Tex. Dep't of Crim. Justice, 137 S.W.3d 268, 274–75 (Tex. App.—Houston [1st Dist.]
2004, no pet.) (citations omitted). Accordingly, appellant’s letter-motion to abate for the
appointment of appellate counsel is denied. See Gibson, 102 S.W.3d at 712.


        However, because appellant is a pro se inmate and his reply brief, if any, was due
by November 28, 2016, the Court construes the pro se appellant’s letter-motion to include
a request for a thirty-day extension of time and grants it. Appellant is notified that his
reply brief, responding to the appellee’s brief, is not required because he already filed his
pro se and supplemental appellant’s briefs in this Court on August 26 and September 1,
2016, respectively. Appellant is warned that if he wants to file a reply brief and fails to
timely file it within 30 days of the date of this order, the Clerk of this Court may set
this case for submission without his reply brief. See TEX. R. APP. P. 38.6(c), (d).


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: November 29, 2016